Citation Nr: 0525743	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-03 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for schizophrenia.

2.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to April 
1971.  Service in Vietnam is indicated by the evidence of 
record.  He was determined to be incompetent for VA purposes 
in April 2002.  See 38 C.F.R. § 3.353 (2004).  The evidence 
of record indicates that veteran's mother is his legal 
custodian.

This matter has come before the Board of Veterans' Appeals 
(the Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska 
(the RO).

The adjudicative history of the current appeal was detailed 
in the Introduction of a June 2004 Board decision, and will 
not be repeated herein.  In March 2005, the Board remanded 
the appeal to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  

For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim for service connection for 
schizophrenia is reopened.  The Board further finds that 
additional development of the evidence is necessary prior to 
rendering a decision on the merits as to the underlying 
issue.  The remaining issues are also REMANDED to the RO via 
the AMC.  VA will notify the veteran and his attorney if 
further action is required.

Other matter

The veteran's appeal originally also encompassed the issues 
of entitlement to an effective date earlier than January 7, 
2002 for the award of special monthly pension (SMP) based on 
the need for regular aid and attendance of another person and 
entitlement to an increased disability rating for tinnitus.  
Those issues were the subjects of a final Board decision in 
June 2004 and accordingly will not be further discussed in 
this decision.  See 38 C.F.R. § 20.1100 (2004).


FINDINGS OF FACT

1.  An unappealed August 1976 RO rating decision denied 
entitlement to service connection service connection for 
schizophrenia.  

2.  Evidence received subsequent to the August 1976 RO rating 
decision bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The RO's August 1976 rating decision which denied 
entitlement to service connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  The evidence received since the August 1976 RO decision 
which denied the veteran's claim of entitlement to service 
connection for schizophrenia is new and material and the 
veteran's claim is reopened.  38 U.S.C.A. §§ 5108, 7105(c) 
(West 2002); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is ultimately seeking service connection for 
schizophrenia.  As a preliminary matter, however, the Board 
must determine whether new and material evidence has been 
received which is sufficient to reopen the veteran's claim, 
which was previously and finally denied in an unappealed 
August 1976 rating decision.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]   

As noted in the Introduction, the remaining issues are being 
remanded to the RO via the AMC.  

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for schizophrenia.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the August 2004 and May 2005 Supplemental 
Statement of the Case (SSOC) of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in June 
2004, with a copy to his attorney, which was specifically 
intended to address the requirements of the VCAA.  The letter 
informed the veteran what the evidence must show to establish 
entitlement to service connection, namely: (1) an injury or 
disease in service; (2) current physical or mental 
disability: and (3) a relationship between the current 
disability and the event in service.  In addition, the VCAA 
letter informed the veteran that in order for VA to 
reconsider his claim he must submit new and material 
evidence.  The letter stated the following:

To qualify as new, the evidence must be in existence and 
be submitted to VA for the first time.

In order to be considered material, the additional 
existing evidence must pertain to the reason your claim 
was previously denied.  

See the June 29, 2004 letter, page 7.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the June 
2004 VCAA letter, the RO notified the veteran that VA was 
responsible for getting "Relevant records from any Federal 
agency.  This may include medical records from the military, 
from VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration."  See the June 29, 2004 letter, page 5.  The 
RO also informed the veteran that VA will make reasonable 
efforts to get "Relevant records not held by a Federal 
agency.  This may include records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Id.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In 
this regard, the June 2004 VCAA letter advised the veteran to 
give the RO enough information about relevant records so that 
they could request them from the agency or person who has 
them.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 CFR § 3.159(b)(1) (2004).  In this case, the 
June 2004 letter informed the veteran: "If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

The Board therefore finds that the June 2004 letter, and the 
August 2004 and May 2005 SSOC properly notified the veteran 
and his attorney of the information and medical evidence, not 
previously provided to VA that is necessary to substantiate 
the claim, and properly indicated which information and 
evidence is to be provided by the veteran and which VA would 
attempt to obtain on his behalf.  

The Board notes that, even though the VCAA letter requested a 
response within 
60 days, it also expressly notified the veteran that he had 
one year to submit the requested information and/or evidence, 
in compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
One year has elapsed since the June 2004 VCAA letter.  

One final comment regarding notice is in order.  It is noted 
that while the veteran was provided notice of the VCAA 
following the initial adjudication of this claim, he has not 
been prejudiced in any manner as a result given the fact that 
his claim was readjudicated by the RO in the August 2004 and 
May 2005 SSOC following issuance of the June 2004 VCAA notice 
letter.  It was therefore harmless error that the veteran was 
provided notice of the VCAA in this case subsequent to the 
initial consideration of his claim.  Cf. Bernard v. Brown, 4 
Vet. App. 384 (1993).

Moreover, the United States Court of Appeals for Veterans 
Claims recently held in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provision of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed immediately above, this claim was readjudicated 
after the veteran was accorded ample opportunity to respond 
to the VCAA notice.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the Secretary 
of VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
his claim.  In May 2005, the veteran stated that he had no 
further information to submit and requested that his claim be 
immediately forwarded to the Board.  

Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may also be granted on a 
presumptive basis for certain chronic disabilities, including 
psychoses, when manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in 1993, prior to that date.  Therefore, the former version 
of the law, which is set forth in the following paragraph, is 
applicable in this case.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998), the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

In an August 1976 rating decision, the RO denied entitlement 
to service connection for schizophrenia.  The RO based its 
decision, in part, on service medical records which were 
negative for findings of a psychiatric disorder, as well as 
private and VA treatment records reflecting post-service 
treatment for a psychiatric disorder.  The RO determined, in 
essence, that there was no competent medical evidence that 
established a nexus between schizophrenia and the veteran's 
active service.  
The veteran did not file an appeal; hence, that decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104; 20.1103 (2004).

In 1993, the veteran sought to reopen the claim of 
entitlement to service connection for schizophrenia.  
Additionally submitted evidence will be discussed in the 
Board's analysis which immediately follows.  

Analysis

As explained above, the present inquiry is whether any of the 
newly received evidence bears directly and substantially upon 
the specific matter under consideration, namely, whether such 
evidence reflects or suggests that the veteran's current 
schizophrenia is related to his military service.  

Evidence added to the record since August 1976 includes a 
February 1992 statement from D.L.B., M.D. wherein he noted 
that the veteran has a chronic form of schizophrenia.  The 
physician opined that "[T]his schizophrenia has been 
clinically manifest since the 1960's when he was released 
from Vietnam."  

The Board finds that the February 1992 physician's opinion is 
new and material evidence in that it contains evidence that 
was not previously of record and that the evidence bears 
directly and substantially upon the specific matter under 
consideration that is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The February 1992 statement suggests a casual relationship 
between the veteran's schizophrenia and his period of 
military service.  See 38 C.F.R. § 3.156 (2000).  
Accordingly, new and material evidence has been submitted, 
and the veteran's claim to reopen succeeds on that basis.

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  For  reasons explained below, the Board finds that 
additional development is necessary before the Board may 
proceed to a decision on the merits of the reopened claim.

In summary, for the reasons explained above the Board has 
concluded that the veteran has submitted competent medical 
evidence which serves to show that his schizophrenia may be 
related to his military service.  The recently submitted 
evidence being both new and material, the claim of service 
connection for schizophrenia is reopened.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for schizophrenia is 
reopened; to that extent only, the appeal is granted.




REMAND

Reasons for remand

1.  Entitlement to service connection for schizophrenia.

VA examination 

Having determined that the veteran's claim for entitlement to 
service connection for schizophrenia is reopened, VA has a 
duty to assist the veteran in the development of evidence 
pertinent to his claim under 38 U.S.C.A. § 5107(b) (West 
2002).  

As alluded to in the Board's analysis above, although the 
1992 physician's opinion may be sufficient to reopen the 
veteran's claim, it is not sufficient to enable the Board to 
allow the claim.  The February 1992 opinion is problematical 
for a number of reasons.  It is now well over a decade old, 
and thus is not informed by more recent medical evidence, in 
particular those which indicate the presence of PTSD.  Even 
at the time it was rendered, there is no indication that 
Dr. D.L.B. had the benefit of review of the veteran's entire 
medical history, but rather relied on the veteran's own 
statements.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].  Further, the opinion was 
brief and not well supported with reasons.

The Board believes that a nexus opinion by a physician, based 
on a complete review of the claims file, is needed.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).

2.  Entitlement to an increased disability rating for PTSD.  

In an April 2002 rating decision, the RO granted service 
connection for PTSD and assigned a 50 percent disability 
rating from March 17, 1993, the date of the claim for service 
connection.  The veteran perfected an appeal as to the 
disability rating assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999) [holding that in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period].

During the pendency of this appeal, the applicable rating 
criteria for mental disorders, 38 C.F.R. § 4.125 et seq., 
were amended, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (October 8, 1996).  Prior to November 7, 1996, PTSD 
was evaluated under the General Rating Formula for Psychotic 
Disorders, 38 C.F.R.  
§ 4.132, Diagnostic Code 9411.  Effective November 7, 1996, 
PTSD is evaluated under the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The April 2002 rating decision, January 2003 Statement of the 
Case, August 2004 SSOC, and May 2005 SSOC considered the 
veteran's increased rating claim only under the new 
regulations.  The veteran was never advised of the rating 
criteria under the pre-November 1996 General Formula for 
Psychotic Disorders, nor has his claim been considered under 
such criteria for the applicable period. 

Therefore, a remand is necessary for the agency of original 
jurisdiction to advise the veteran of the regulations in 
effect prior to November 7, 1996, and to consider his claim 
under such regulations.

3.  Entitlement to TDIU.

4.  Entitlement to service connection for a psychosis for the 
purpose of establishing eligibility for treatment under 38 
U.S.C.A. § 1702 (West 2002).

The TDIU and 1702 claims are inextricably intertwined with 
the service connection issue before the Board because 
favorable resolution of this claim would affect the TDIU and 
1702 claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  Accordingly, decisions on the TDIU and 1702 claims 
are deferred pending the development requested herein.

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should schedule the veteran for a 
VA psychiatric examination to determine 
the current existence and etiology of his 
schizophrenia.  The examiner should 
provide an opinion as to whether it is as 
likely as not that the veteran's 
schizophrenia, if present, is 
etiologically related to his military 
service.  In addition, to the extent 
possible the examiner should attempt to 
differentiate between symptomatology 
associated with the schizophrenia and 
that associated with PTSD.  If deemed to 
be necessary by the examiner, 
psychological or other diagnostic testing 
may be undertaken.  The report of 
examination should be associated with the 
veteran's VA claims folder.

2.  Thereafter, VBA must readjudicate the 
issues on appeal.  In regard to the 
schizophrenia claim, VBA must 
readjudicate the claim on a de novo 
basis.  In regard to the increased rating 
claim, VBA must readjudicate the claim, 
to include consideration of the rating 
criteria in effect prior to November 
1996.  If the decision is unfavorable to 
the veteran, in whole or in part, a SSOC 
should be prepared.  The veteran and his 
attorney should be provided with a SSOC, 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


